In the
                           Court of Appeals
                   Second Appellate District of Texas
                            at Fort Worth
                                  No. 02-18-00392-CV

THE TOWN OF FLOWER MOUND,                    §    On Appeal from the 431st District Court
TEXAS; THE ZONING BOARD OF
ADJUSTMENT FOR THE TOWN OF
FLOWER MOUND, TEXAS; AND THE                 §    of Denton County (18-9622-431)
OIL & GAS BOARD OF APPEALS FOR
THE TOWN OF FLOWER MOUND,
TEXAS, Appellants                            §    August 22, 2019

V.                                           §    Opinion by Justice Wallach

EAGLERIDGE OPERATING, LLC,                   §    Concurrence and Dissent by Chief
Appellee                                          Justice Sudderth

                                     JUDGMENT

      This court has considered the record on appeal in this case and holds that there

was error in the trial court’s judgment. It is ordered that the judgment of the trial

court is reversed and the case is remanded to the trial court for further proceedings

consistent with this opinion.

      It is further ordered that appellee EagleRidge Operating, LLC shall bear the

costs of this appeal, for which let execution issue.
SECOND DISTRICT COURT OF APPEALS


By /s/ Mike Wallach
   Judge Mike Wallach